Per Curiam,
The real estate of Robert Miller was sold by the sheriff on a .venditioni exponas in favor of appellants, and the proceeds,' $395, was ordered into court for distribution. The entire fund was claimed by appellants, on a judgment in favor of their intestate, entered May 12, 1885. It was also claimed, less costs of sale, by the appellee, Jeremiah Miller, on judgment in his favor for $500, entered July 30,1890. The court, after deducting costs of execution, $69.50, awarded the balance, $325.50, to the last mentioned judgment, Jeremiah Miller v. Robert Miller, No. 144, June T., 1890. This was done because the lien of appellant’s judgment was permitted to expire, and no judgment on the scire facias to revive was obtained until after the entry of Jeremiah Miller’s judgment. As between lien creditors, the latter was the first lien on the fund, and was therefore entitled to the balance remaining after deducting the costs of sale.
It follows, from what has been said, that there was no error in not including, as part of the costs of execution, the $19.75 attorney’s commissions on appellant’s claim. These commissions are provided for in their judgment, and constitute part of their claim.
There was uo error in the distribution, and the decree should be affirmed.
Decree affirmed and appeal dismissed, with costs to be paid by appellants.